Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to RCE request received 2/11/2022.
This action is Non-Final.
Application contains claims 1-10, 12, 14-20. Claims 11 and 13 have been canceled.
Previous rejections under 35 USC § 103 have been withdrawn as necessitated by the claim amendments. 

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 is dependent on cancelled claim 11. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-8, 12, 14-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US 20160308629), in view of Eronen (US 20150094835), PeachPit.com “Final Cut Pro X Advanced Editing: Working with Sound” Published May 29, 2012 and available Oct 01, 2012 (hereinafter PeachPit), AVS Audio Editor April 10, 2017 (hereinafter AVS) and Blyumen (US 20170278507).
In regards to claims (1, 6 and 15), Kiely teaches computer-implemented method, comprising: receiving a plurality of audio tracks; receiving, from a user interface, selection of a subset of the plurality of audio tracks for analysis; combining the subset of the plurality of audio tracks into a single audio file (see at least para 9-14, 15-18: multiple tracks that are combined); detecting a tempo, for the single audio file; storing the tempo, as metadata for each of the plurality of audio tracks, and for the single audio file (see para 15, 23, 27, 53, 89; tempo and storing parameters); receiving, via a user interface, audio characteristic edits for revising at least one of the tempo, the downbeat, or the signature of at least one of the plurality of the plurality of audio tracks (see para 29-31, 59: editing audio parameters) ; and updating the metadata for each of the plurality of audio tracks, and for the single audio file based at least in part on the audio characteristic edits (see para 15, 19, 23, 27, 139,  user saves all changes) .
Kiely teaches audio content from instruments (see para 9-14), but doesn’t specifically teach a single recording, each of the plurality of audio tracks recorded together and corresponding to a respective audio source. 
PeachPit teaches a single recording, each of the plurality of audio tracks recorded together and corresponding to a respective audio source (see page 1: teaches “clips include multiple audio channels. This could be two discrete mono tracks recorded in the camera, a stereo track in which the left and right channels are intended to pan in a specific way, or a multitrack clip with many audio channels that actively need to be managed. One common example of this is footage in which audio was recorded on a device separate from the video and the two signals were joined”)
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Kiely with the teachings of PeachPit since by doing so allows the managing and editing of each track (see page 1 paragraph 1)
Kiely doesn’t specifically teach a downbeat, and a signature for the single audio file
Eronen teaches a downbeat, and a signature for the single audio file (see para 116, 138, 141, 203, 211, 231: teaches audio analysis and time signature and other parameters).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Eronen since by doing so provides further enhancements on the audio analysis of the editing environment.
Kiely doesn’t specifically teach the subset of the plurality of audio tracks not including the excluded audio track of the plurality of audio tracks for analysis; updating the metadata (changes data) including corresponding metadata of the excluded audio track.
AVS teaches the subset of the plurality of audio tracks not including the excluded audio track of the plurality of audio tracks for analysis; updating the metadata (changes data) including corresponding metadata of the excluded audio track. (see pages 1-2: teaches enabling and disabling audio channels and certain edits apply to all channels even the disabled ones) 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with AVS since by doing so improves the flexibility of the editing each track in order to allow the user to create the desired output file and thus improving the editing software and experience of the user.

Blyumen teaches the excluded audio track being excluded from being combined with the subset of the plurality of audio tracks into the single audio file based at least in part on the selection (see para 22, 61; teaches generating by the editor a single file with or without an optional track included on the final file, thus providing the option to include or exclude track on the final file)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Blyumen since by doing so provides enhancement and flexibility to the user to customize and edit the final output file as the user would want.

In regards to claims (2 and 17) Keily doesn’t specifically teaches further comprising tagging each of the plurality of audio tracks with a same identifier 
However Keily on fig 11 and at least para 107 provide teachings of tagging and using unique identifiers but with common beginning of identifiers e.g. “CT2”.
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to use these teachings of Kiely to have the same beginning of the identifier in order to easily combine and edit the multiple tracks of the output file.

In regards to claim 3,  Keily doesn’t specifically teach further comprising associating the tempo, the downbeat, and the signature with the same identifier.

It would have been obvious to one of ordinary skill in the art, before the invention was filed, to use these teachings of Kiely to have the same beginning of the identifier in order to easily combine and edit the multiple tracks of the output file.

In regards to claim 4, Keily teaches further wherein combining the subset of the plurality of audio tracks into the single audio file comprises: summing each track of the subset of the plurality of audio tracks to form the single audio file; and normalizing the single audio file (28-29, 41-47; combining the tracks)

In regards to claim 5, Keily teaches, wherein a default setting configured to combine all tracks of the plurality of audio tracks is overridden in accordance with receipt of the selection of the subset of the plurality of audio tracks (see para 41-47, 55-57; tracks selection and exclusion).

In regards to claim 7, Keily teach wherein each track of the plurality of audio tracks are recorded at intervals of a same time (see para 121 setting intervals of equal time).

In regards to claim 8, Keily teach, wherein the plurality of audio tracks are combined to a single audio file for each interval as the plurality of audio tracks are received (see para 5, 28-29, 41-47: combining to generate the output file).


AVS teaches wherein the collection of audio file characteristics are stored as metadata for the at least one excluded track. (see pages 1-2: teaches enabling and disabling audio tracks and certain edits apply to all tracks even the disabled tracks) 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with AVS since by doing so improves the flexibility of the editing each track in order to allow the user to create the desired output file and thus improving the editing software and experience of the user.

In regards to claim 14, Keily teaches wherein the audio file characteristics comprise at least one of a tempo of the single audio file, a downbeat of the single audio file, or a signature of the single audio file (see para 15. 30: tempo)

In regards to claim 16, Keily teach wherein the plurality of audio tracks are configured to be played together in an audio playback application (see para 139-140, saved and downloaded to the user computer to play the created combined file).

In regards to claim 18, Keily teach wherein the subset of the plurality of audio tracks are selected as contributing tracks (28-29, 41-47; user selects and combines the selected tracks)

(28-29, 41-47; combining the tracks to create the output file).

In regards to claim 20,  Keily doesn’t specifically teach wherein the at least one audio file characteristic is updated for non-contributing (disabled or not selected) tracks based at least in part on the audio characteristic edits.
AVS teaches wherein the at least one audio file characteristic is updated for non-contributing (disabled or not selected) tracks based at least in part on the audio characteristic edits (see pages 1-2 of AVS: teaches allowing user to enable and disable audio channels (tracks) and certain edits apply to all channels (tracks) even the disabled ones).  
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with AVS since by doing so improves the flexibility of the editing each track in order to allow the user to create the desired output file and thus improving the editing software and experience of the user.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US 20160308629), in view of Eronen (US 20150094835), PeachPit.com “Final Cut Pro X Advanced Editing: Working with Sound” Published May 29, 2012 and available Oct 01, 2012 (hereinafter PeachPit), AVS Audio Editor April 10, 2017 (hereinafter AVS), Blyumen (US 20170278507) and further in view of Fujita (US 20110019841)


Fujita teaches wherein level faders of the single audio file are reduced to a default level (see para 44, 53; setting parameters by defaults).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Fujita since by doing so allows provides flexibility for automating parameters to default levels

In regards to claim 10, Keily doesn’t teach, wherein the default level comprises zero decibels.
Fujita teaches wherein the default level comprises zero decibels (see para 44, 53; setting parameters by defaults).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Fujita to set parameters by default to the levels designated by the user since by doing so allows provides flexibility for automating parameters to default levels

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. Additionally, in regards to objected subject matter. After further search and consideration, the prior art or record AVS meets the claims limitations as amended on the independent claims with regards to the metadata.
 teaches updating the metadata (changes data) including corresponding metadata of the excluded audio track (see pages 1-2 of AVS: teaches allowing user to enable and disable audio channels (tracks) and certain edits are applied to all channels (tracks) even the disabled ones).  Therefore It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with AVS since by doing so improves the flexibility of the editing each track in order to allow the user to create the desired output file and thus improving the editing software and experience of the user.
Thus, the prior art of AVS teaches the limitations as amended on the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144